                     UNITED STATES DISTRICT COURT                                .... . -. "
                                                                                           ~   /.



                                                                             ~r.~ ~ r~ t;~
                     EASTERN DISTRICT OF KENTUCKY
                     NORTHERN DIVISION AT ASHLAND

                                           )
JIMMIED. ALEXANDER,                        )
                                           )      Case No. 0:18-cv-00100-HRW
       Plaintiff,                          )
                                           )
v.                                         )
                                           )     MEMORANDUM OPINION
SHAWN CARMIN, et al.,                      )         AND ORDER
                                           )
       Defendants.                         )

                                *** *** *** ***
      Jimmie D. Alexander 1s an inmate confined at the Kentucky State

Reformatory in Eddyville, Kentucky. Proceeding without an attorney, Alexander

has filed a civil rights complaint against prison officials under 42 U.S.C. § 1983. [R.

l .] By separate order, the Court granted Alexander pauper status in this proceeding.

[R. 9.] Accordingly, the Court now conducts a preliminary review of Alexander's

complaint. See 28 U.S.C. §§ 1915(e)(2), 1915A.

      Upon this initial review, the Court must dismiss any claim that is frivolous or

malicious, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010). The Court affords Alexander's complaint a

forgiving construction, accepting as true all non-conclusory factual allegations and



                                          -1-
liberally construing the legal claims in his favor. Davis v. Prison Health Servs., 679

F.3d 433, 437-38 (6th Cir. 2012).

      Alexander's claims arise from his incarceration at two different facilities-

the Kentucky State Reformatory ("KSR") in Eddyville, Kentucky, and the Little

Sandy Correctional Complex ("Little Sandy") in Sandy Hook, Kentucky. [R. 1.]

Alexander alleges he was sexually assaulted by four different individuals at KSR

and by one individual at Little Sandy. [Id.] In addition to his allegations of sexual

assault, Alexander also mentions "theft of inmate property" and "refusal of

medication and medical treatment" as grounds for relief in his complaint. [Id. at 4.]

      As a preliminary matter, the Court notes that Alexander has improperly joined

the KSR claims and Little Sandy claims in the same action. The joinder of multiple

claims against multiple defendants is governed by Federal Rule of Civil Procedure

20(a), which states:

      (2)    Persons ... may be joined in one action as defendants if:

      (A)    any right to relief is asserted against them jointly, severally, or in
             the alternative with respect to or arising out of the same
             transaction, occurrence, or series of transactions or occurrences;
             and

      (B)    any question of law or fact common to all defendants will arise
             in the action.

Fed. R. Civ. P. 20(a)(2). Thus, under the plain language of Rule 20(a)(2), joinder is

appropriate only if both requirements are met: ( 1) the plaintiffs claims arise from


                                           2
the "same transaction, occurrence, or series of transactions or occurrences;" and (2)

"any question of law or fact common to all defendants will arise in the action." Id.

      The allegations in Alexander's complaint set forth claims of unconstitutional

treatment against the KSR defendants arising from Alexander's confinement at that

facility, as well as a separate claim of unconstitutional treatment against a

Correctional Officer at Little Sandy. These claims do not arise out of the same

transaction, occurrence, or series of transactions or occurrences. Although the

claims are based on the same legal theory-namely, that Alexander has been

sexually assaulted in violation of his Eighth Amendment right to be free from cruel

and unusual punishment-they are still separate and independent claims.              See

Murriel-Don Coal Co. v. Aspen Ins. UK Ltd., 790 F. Supp. 2d 590, 600 (E.D. Ky.

2011) ("[T]he test for joinder is not whether claims arise from the same source of

law.").   The two facilities are separate facilities with separate staff and procedures.

Moreover, whether or not Alexander was sexually assaulted by KSR officials has no

relevance as to whether or not he was also assaulted at Little Sandy, as Alexander

has not claimed the institutions were operating pursuant to a shared policy or custom

or that the two institutions were otherwise acting in concert.            Accordingly,

Alexander's KSR and Little Sandy claims are not properly joined. See, e.g., George

v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) ("Unrelated claims against different

defendants belong in different suits .... ").


                                           3
         Where, as here, a plaintiffs claims are improperly joined, Federal Rule of

Civil Procedure 21 gives the Court broad discretion to sever the unrelated claims.

See Fed. R. Civ. P. 21; Proctor v. Applegate, 661 F. Supp. 2d 743, 7801 (E.D. Mich.

2009).     Severing Alexander's action into two separate actions, though, is not

appropriate, because Alexander's KSR claims are not properly filed in this district

in the first instance. A plaintiff must file a civil rights action in a district where one

defendant resides if all defendants reside in the same state, or in a district where a

substantial part of the relevant events occurred. 28 U.S.C. § 1391(b). While the

Little Sandy claim was properly filed in the Eastern District of Kentucky, the events

giving rise to the KSR claims occurred in Lyon County, Kentucky, which is located

in the Paducah division of the Western District of Kentucky. See 28 U.S.C. § 97(b );

Local Rule 3 .1 (b)(4).

         When a lawsuit is filed in the wrong district, the Court may either dismiss the

case or transfer it to the proper district. 28 U.S.C. § 1406(a). Typically, in the

interests of justice and for the convenience of the parties and witnesses, the Court

would simply transfer the action to the proper district for further review. However,

"the plain language of [28 U.S.C. § 1404(a)] authorizes only the transfer of an entire

action, not the transfer of individual claims within an action." In re Brand-Name

Prescription Drugs Antitrust Litig., 264 F. Supp. 2d 1372, 1377 (J.P.M.L.

2003)(citations omitted). Thus, "[a] court acting under section 1404(a) may not


                                            4
transfer part of a case while maintaining jurisdiction over another part." Id. See also

Coast to Coast Health Care Services, Inc. v. Meyerhoffer, No. 2:10-CV-734, 2012

WL 169963, at *7 (S.D. Ohio Jan. 19, 2012) ("This Court does not have the authority

or ability to parse or bifurcate this action, transferring some, but not all, of the case

to [a different judicial district].")

       Here, Alexander's Little Sandy claim arose in this judicial district, and the

Court retains jurisdiction over that claim. But the Court's only choice with respect

to the KSR claims is to dismiss those claims without prejudice. If Alexander wishes

to pursue those claims, he may do so in the Paducah Division of the Westem District

of Kentucky .1

       Finally, then, the Court turns to Alexander's claims arising from events that

occurred at Little Sandy against the only named Little Sandy defendant, Correctional

Officer Alexander Ledford.         Although Alexander mentions theft and medical

treatment as causes of action, he states no facts about those claims anywhere else in

his complaint and he certainly does not describe any theft or inadequate medical care

at Little Sandy. [See R. 1.] Therefore, to the extent Alexander wished to bring those

claims against Little Sandy Correctional Officer Ledford, they will be dismissed for

failure to state a claim upon which relief may be granted. However, the Court finds


1
  In fact, the Court notes that Alexander has already filed an action very similar to this one
in the Western District of Kentucky. See Alexander v. Carmin, et al., 3:18-cv-00615-CRS
(Sept. 14, 2018).
                                              5
that Alexander's claim for a violation of his constitutional rights stemming from the

alleged sexual assault warrants a response from Officer Ledford. Because Alexander

is proceeding informa pauperis, the United States Marshals Service ("USMS") will

serve the summons and complaint on Alexander's behalf. See Fed. R. Civ. P.

4(c)(3); 28 U.S.C. § 1915(d).

      Accordingly, it is hereby ORDERED as follows:

      1.   Alexander's claims against KSR Lieutenant Shawn Carmin, KSR

Correctional Officer Paul Coppage, KSR Correctional Officer Linda Cook, and KSR

Warden Deedra Hart are DISMISSED WITHOUT PREJUDICE and those four

officials are DISMISSED AS PARTIES to this action.

      2.   Alexander's claims for theft and inadequate medical care against

Defendant Alexander Ledford are DISMISSED for failure to state a claim upon

which relief may be granted.

      3. The Deputy Clerk shall prepare one "Service Packet" for service upon

Defendant Correctional Officer Alexander Ledford.        Each Service Packet shall

include:

      a. a completed summons form;

      b. the complaint [R. 1];

      c. this Order; and

      d. a completed USM Form 285.


                                          6
      4. The Deputy Clerk shall send the Service Packet to the USMS in Lexington,

Kentucky, and note the date of delivery in the docket.

      5.   The USMS shall personally serve a Service Packet upon Defendant

Correctional Officer Alexander Ledford at the Little Sandy Correctional Complex,

505 Prison Connector, Sandy Hook, Kentucky, 41171.

      6. Alexander must immediately advise the Clerk's Office of any change in

his current mailing address. Failure to do so may result in dismissal of this case.

      7. If Alexander wishes to seek relief from the Court, he must do so by filing

a formal motion sent to the Clerk's Office. Every motion Alexander files must

include a written certification that he has mailed a copy of the motion to the

Defendant or his counsel and state the date of mailing. The Court may disregard

letters sent directly to the judge's chambers or motions lacking a certificate of

service.       ·'!   j\___/
      This the....J
              __ day of November, 2018.



                                                         Signed By:
                                                         t/lncy R. Wllholt Jr.
                                                         United States District Judge




                                         7
